

AMENDMENT TO THE
AMENDED AND RESTATED EMULEX CORPORATION
2005 EQUITY INCENTIVE PLAN


February 1, 2016


This Amendment (this “Amendment”) to the Amended and Restated Emulex Corporation
2005 Equity Incentive Plan (the “Plan”) is effective as of the date first set
forth above, such amendment being approved by the Board of Directors of Broadcom
Limited (the “Company”) pursuant to Section 9 of the Plan. The Plan is hereby
amended as follows:


1.
All references in the Plan to the “Company” or “Emulex Corporation” shall refer
to the Company. The following will replace Section 2.17 of the Plan in its
entirety:



“2.17 “Company” means Broadcom Limited, a limited Company incorporated under the
Republic of Singapore.”


2.
All references to “stock,” “shares,” “common stock,” “shares of common stock” or
other similar terms in the Plan shall refer to the ordinary shares of the
Company. The following will replace Section 2.16 of the Plan in its entirety:



“2.16 “Shares” means the ordinary shares of the Company.”


3.
Except as provided in this Amendment, the Plan shall remain in full force and
effect.









*    *    *    *    *






















































